DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on November 17, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
and corresponding to a snap receiver on a workout towel, as required by claim 5 (Examiner notes: claim 5 depends from claim 4, which recites “wherein the snap corresponds to a snap receiver on a workout towel”). The Specification discloses in [019] “The WOSPP 110 uses a snap 111 or other means of attachment to attach to a workout towel or a pair of workout shorts”, here the disclosure supports that the snap 111 attaches to a workout towel or workout shorts. There is no disclosure of the snap fastener corresponding to both a workout towel and workout shorts together. Therefore claim 5 fails to meet the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the snap corresponds to a snap receiver on a pair of workout shorts”, which is unclear since it is unclear as to how the snap corresponds to a and a corresponding snap receiver on a workout towel, as required by claim 5, since claim 5 depends from claim 4, which recites “wherein the snap corresponds to a snap receiver on a workout towel”. While it is clear that the snap corresponds to a snap receiver on a pair of workout shorts or a corresponding snap receiver on a workout towel, as disclosed in Applicant’s Specification, see [019], it is unclear as to how the snap fastener corresponding to both a workout towel and workout shorts together, as required by claim 5. 
Claim 9 recites “the outfit of claim 8”, which is indefinite since it is unclear as to what structures are included in “the outfit”. Claims 7 and 8 require a kit, and claim 9 recites “the outfit of claim 8”, therefore, it is unclear as to what constitutes “the outfit”. Claim 8 recites that the accessory, the article of clothing and the towel are worn by a user, in which this limitation is intended use, and does not provide the limitations of an outfit. Therefore, it is not known that “the outfit” includes, does “the outfit” include 1. the accessory, article of clothing and the towel, 2. the accessory and the article of clothing, 3. the article of clothing and the towel, or another combination?
Claims 9-13 each recites “the outfit”, there is insufficient antecedent basis for this limitation in the claims.

Claims 9-13 each recite “the outfit of claim”, which is indefinite since it is unclear as to what structures are included in “the outfit”. Claims 7 and 8 require a kit, and claim 9 recites “the outfit of claim 8”, therefore, it is unclear as to what constitutes “the outfit”. Claim 8 recites that the accessory, the article of clothing and the towel are worn by a user, in which this limitation is intended use, and does not provide the limitations of an 
Claim 11 recites “a small piece of material”, which is indefinite, since it is unclear as to what the metes and bounds are as to what constitutes “a small piece of material”.
All dependent claims are rejected for depending from a rejected base claim. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9-13 each recite “the outfit of claim…”, which fails to include all of the limitations of the preceding claims 7 and 8. Claims 7 and 8 require a kit, and claims 9-13 are drawn to “the outfit”, the limitations of the preceding claims 7 and 8 are not included in claims 9-13.
Claim 10 recites “wherein the accessory features finger holes” which fails to limit claim 7 which recites “at least one accessory defined by a piece of material featuring one or more finger-holes”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petroski (3,994,025).
Regarding claim 1, Petroski teaches, An accessory comprising: a piece of material featuring one or more finger-holes and a palm-protection or grip-support region; and, at least one attachment mechanism (10 is a piece of material featuring 26/28, 12 and 38/40, Col. 2-3 ln. 39-6, figures 1-4).
Regarding claim 2, Petroski teaches, wherein the accessory is fitted to a left hand of a user or to a right hand of a user (“With reference to FIGS. 1-5, there may be seen an ambidextrous, reversible hand covering or glove 10”, Col. 2 ln. 39-40, therefore, 10 is fitted to a left hand of a user or to a right hand of a user).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenner (1,200,580).
Regarding claim 1, Brenner teaches, An accessory comprising: a piece of material featuring one or more finger-holes and a palm-protection or grip-support region; and, at least one attachment mechanism (10 is a piece of material featuring 11-15, 18, and 17, Col. 1 ln. 22-37, figures 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner (1,200,580).
Regarding claim 3, Brenner teaches, the attachment mechanism (17, Col. 1 ln. 29-32, figures 1 and 2).
Brenner fails to teach, wherein the attachment mechanism is a 10snap.
Regarding claim language “a snap”, Brenner discloses a buckle,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a snap as the fastener, since it is within the general skill of a worker in the art to select a known material (in this case, a known attachment mechanism) on the basis of its suitability for the intended use which performs the same function. See MPEP 
Additionally, Absent a showing of criticality with respect to “the attachment mechanism is a snap”, even though Brenner does not specifically disclose does not disclose “a snap” as claimed, Applicant’s Specification discloses in [016], the WOSPP uses an attachment mechanism different from a snap, including but not limited to clips, clasps, buttons or hook and loop fasteners. Because articles of clothing or other items do not have the attachment mechanisms to connect to the WOSPPs, existing articles of clothing or other items may be retrofitted to add the attachment  mechanisms, or new articles of clothing or other items may be designed and manufactured to include the attachment mechanisms”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brenner to make the attachment mechanism a snap. Such modification would be considered a mere choice of a preferred configuration for attachment mechanism, in this case, a snap, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp . MPEP 2144.05(ll)(b). Here, the by providing the attachment mechanism as a snap, the modification would allow the user the ability to secure the accessory to the user as intended, since a snap attachment mechanism is a conventional fastener, and performs the same function as a buckle attachment mechanism.
	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (1,200,580) in view of Lebwohl et al. (2015/0074930)[Lebwohl].

Brenner fails to teach, wherein the snap corresponds to a snap receiver on a workout towel.
Lebwohl teaches, wherein the snap corresponds to a snap receiver on a workout towel (“The fabric sheet has an exterior surface and may further include means for removeably attaching an object such as a golf glove to the fabric sheet”, [0018], “The top portion of FIG. 12 shows an exploded perspective view of the male and female parts of double sided snap which may be substituted for snap 20 to fasten a fabric sheet to a pocket insert card and at the same time to detachably mount…other object to the double sided snap”, [0057], “double sided snap arrangement could be used on other objects which have a snap, such as a golf glove”, [0061], “One of the parts is made of an absorbent fabric sheet used as a towel for cleaning the hands of the user or equipment in the possession of the user”, [0039], “FIG. 2 illustrates two versions a fabric sheet or towel, generally designated 18. Sheet 18 is preferably made of cotton, microfiber polyester or any other flexible, cloth-like absorbent material”, [0043], therefore, see also, [0009] and claim 9, therefore, the snap corresponds to a snap receiver on a workout towel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the snap of Brenner to correspond to a snap receiver on a workout towel as taught by Lebwohl in order to provide the user the ability to detachably mount their gloves to their workout towel for convenient storage.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner (1,200,580) in view of Lebwohl et al. (2015/0074930)[Lebwohl] in view of Nolan (2016/0250511).
Regarding claim 6, the combined references teach, wherein the piece of material features padding (Brenner, 10 features padding, Col. 1 ln. 8-14 and Col. 2 ln. 43-46).

Nolan teaches, a hand guard, Abstract, teaches, wherein the piece of material comes in different sizes (“The hand pad may also be made in two layers, such as with a layer of abrasion resistant material and a layer of stretch material…”, [0035], “The hand pad can be made in various sizes”, [0036], figures 2 and 2B, therefore, 10 comes in different sizes, see [0060] and [0061] regarding the hand pad 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the piece of material of Brenner to come in different sizes as taught by Nolan in order to provide the user the ability to choose the correct size accessory since, “the size of the hand pad is determined by the size of the hand”, [0036].
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (8,701,216) in view of Ortega et al. (2003/0233717)[Ortega].
Regarding claim 7, Griffin teaches, A kit comprised of: at least one accessory defined by a piece of material featuring one or more finger-holes and an attachment mechanism; an article of clothing to which the attachment mechanism is attached during a first-time frame; and, a towel to which the attachment mechanism is attached during a second time frame (“a grip-it golf method for releasably supporting a golf glove and for maintaining the golf glove in a readily accessible location…The method comprises the following steps. The first step in the method is providing a golf glove having a hand covering section positionable over the fingers and palm of a golfer, the golf glove having a strap section positionable adjacent to a wrist of the golfer. The next step is providing 
Evans fails to teach, and, a towel to which the attachment mechanism is attached during a second time frame.
Ortega teaches, a towel to which an attachment mechanism is attached during a second time frame (“a front side of a towel 100 is shown.  The front side includes an absorbent material 102. The absorbent material 102 may be terry cloth, for example”, [0022], “the opening 104 and reinforcer 106 are replaced by a snap 702 for attaching the towel to an object via snapping it in place.  The snap 702 may include either the male or female section only, the object including the reciprocating section”, [0043], therefore, 100 includes an attachment mechanism to which an attachment mechanism is attached during a second time frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the kit of Evans with a towel with an attachment mechanism as taught by Ortega in order to provide the user the ability to 
Regarding the claim language “a towel to which the attachment mechanism is attached during a second time frame”, Evans discloses an accessory having an attachment mechanism of a loop fastener, see Col. 4 ln. 4-5, and Ortega discloses a towel having a snap which includes either the male or female section only and the object including the reciprocating section, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortega with a hook and loop fastener, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use which performs the same function. See MPEP 2144.07. Here, hook and loop fastener is a conventional fastening means, and performs the same function as the snap fastener.
As combined above, 100 of Ortega has the hook fastener, and the object including the reciprocating section of the loop fastener. Therefore, 100 of Ortega includes the hook fastener to which the attachment mechanism of 410 of Evans (loop fastener) is attached during a second time frame. 
Regarding claim 8, the combined references teach, wherein the accessory, article of clothing, and towel 5are worn by a user (the glove of Evans, 408 of Evans are worn by a user and 100 of Ortega may be worn by a user in as much as Applicant has claimed).
Regarding claim language “towel 5are worn by a user”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 9, the combined references teach, wherein the attachment mechanism is selected from the group of attachment mechanisms comprising: snaps, hook and loop fasteners, clasps, buttons, and clips (410 of Evans is a hook and loop fastener, see 112b above).
Regarding claim 10, the combined references teach, wherein the accessory features finger 10holes (“a golf glove having a hand covering section positionable over the fingers and palm of a golfer, the golf glove having a strap section positionable adjacent to a wrist of the golfer”, Col. 4 ln. 13-16, therefore, the glove features finger-holes in as much as Applicant has claimed, since the glove is “positionable over the fingers and palm of a golfer”).
Regarding claim 11, the combined references teach, wherein the accessory features a small piece of material in a position correspondent to a palmar digital area of a human hand (the glove of Evans features a small piece of material in a position correspondent to a palmar digital area of a human hand, “a golf glove having a hand covering section positionable over the fingers and palm of a golfer, the golf glove having a strap section positionable adjacent to a wrist of the golfer”, Col. 4 ln. 13-16).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (8,701,216) in view of Ortega et al. (2003/0233717)[Ortega] in view of Avila (5,781,928).

The combined references fail to teach, wherein the accessory is made of a 15machine washable and dryable material.
Avila teaches, wherein the accessory is made of a 15machine washable and dryable material (“the invention is a lightweight, padded, washable multi-purpose fingerless half glove which can be combined with an elastic handwrap for boxers and fighters to protect the hands and prevent sore knuckles resulting from repeated hand contact”, Col. 1 ln. 56-60, “This preferred multi-purpose hand protector is constructed of cotton padding approximately 1/4 to 1/2 inches thick, which can be readily cleaned and washed”, Col. 2 ln. 27-30, therefore, 10 is made of a 15machine washable material, and it would be expected that the multi-purpose hand protector constructed of cotton padding would be a dryable material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the accessory of Evans with a machine washable and dryable material as taught by Avila in order to provide the user the with a glove “which can be readily cleaned and washed”, Col. 3 ln. 29-30.  

Regarding claim 13, the combined references teach, the accessory (Evans, glove, figure 6).
The combined references fail to teach, wherein the accessory features no more than four finger holes.

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the accessory of Evans as a glove with no more than four finger holes as taught by Avila in order to provide the user the with a glove “Thus constructed, the half glove provides a lightly padded palm which allows the hand to clench into a fist”. Which would maintain the user’s ability to use this construction while playing golf. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (8,701,216) in view of  Garceau-Verbeck (5,459,883) in view of Ortega et al. (2003/0233717)[Ortega].
Regarding claim 14, Evans teaches, A method of holding an item comprising the steps of: obtaining a at least one accessory, an article of clothing; 15detaching the accessory from the article of clothing and, inserting one or more fingers into a finger hole of the accessory (“a grip-it golf method for releasably supporting a golf glove and for maintaining the golf glove in a readily accessible location…The method comprises the following steps. The first step in the method is providing a golf glove having a hand covering section positionable over the fingers and palm of a golfer, the golf glove having a strap section positionable adjacent to a wrist of the golfer. The next step is providing 
Evans fails to teach, obtaining a 20towel; and, gripping the item so that the accessory is located between the 5item and the palmar digital area of the hand.
Brenner, a hand covering, figures 1-2, teaches, gripping the item so that the accessory is located between the 5item and the palmar digital area of the hand (“the numeral 18 indicated a rectangular strap of leather, or the like, secured top the pad in the manner shown, and designed to engage, lengthwise, the handle of the club when the hand grips the same”, Col. 1 ln. 33-37, figures 1 and 2, see also, Col. 1 ln. 8-14 therefore, an item (golf club) is gripped so that the accessory (10) is located between the 5item and the palmar digital area of the hand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glove of Evans to grip an item so that the accessory is located between the 5item and the palmar digital area of the hand, as taught by Brenner in order to provide the user the ability so that “protecting the palm of the hand from blisters and callouses, will in no manner interfere with the firmness of the grip on the club handle”, Col. 1 ln. 10-14.
The combined references fail to teach, obtaining a 20towel.
Ortega teaches, obtaining a towel (“a front side of a towel 100 is shown.  The front side includes an absorbent material 102. The absorbent material 102 may be terry 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the method of holding an object a towel as taught by Ortega, in order to provide the user the ability to have easy access to a towel that “may be utilized to clean and polish a pair of shoes, golf related or otherwise”, [0035].
Regarding claim 15, the combined references teach, the accessory (Evans, glove, figure 6).
While Evans discloses a glove that is worn, see Col. 4 ln. 48-51, the combined references fail to teach, further comprising mitigating callous formation on the palmar digital area of the hand.
Brenner further teaches, further comprising mitigating callous formation on the palmar digital area of the hand (“to provide a hand pad for golf players which will be of simple and durable construction, and while protecting the palm of the hand from blisters and callouses, will in no manner interfere with the firmness of the grip on the club handle”, Col. 1 ln. 8-14, “the numeral 18 indicated a rectangular strap of leather, or the like, secured top the pad in the manner shown, and designed to engage, lengthwise, the handle of the club when the hand grips the same”, Col. 1 ln. 33-37, figures 1 and 2, therefore, 10 comprises 18 which provides for mitigating callous formation on the palmar digital area of the hand, see Col. 1 ln. 22-26 disclosure of reference number 10).

Regarding claim 16, the combined references teach, further comprising participating in an activity that involves gripping the item (as combined above, participating in an activity (golf) that involves gripping the item is disclosed, see Brenner Col. 1 ln. 10-14 and 33-37, see also Evans, Col. 4 ln. 7-16, which discloses the activity of golf).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (8,701,216) in view of  Garceau-Verbeck (5,459,883) in view of Ortega et al. (2003/0233717)[Ortega] in view of Evans Figures 1-2 (8,701,216)[Evans Figures 1-2].
Regarding claim 17, the combined references fail to teach, further comprising the step of adding an attachment mechanism to an item.
Evans Figures 1-2 teaches, further comprising the step of adding an attachment mechanism to an item ( “A golf bag 22 is provided.  The golf bag has an upper peripheral area. The upper peripheral area has a plurality of male snap fasteners 24”, Col. 3 ln. 20-22, “One of the female snap fasteners is releasably coupled to one of the male snap fastener. In this manner the connector will hang from a user-selected area of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the method of holding an object with an additional attachment mechanism on an item as further taught by Evans, in order to provide the user the ability to attach gloves to a golf bag for “releasably supporting a golf glove and for maintaining the golf glove in a readily accessible location”, Abstract.

Regarding claim 18, the combined references teach, the accessory (glove of Evans, as modified by Brenner as combined above), the towel (Ortega, 100, [0022], figure 7).
The combined references fail to teach, further comprising attaching the accessory the towel.
However, Ortega further teaches, further comprising attaching the accessory the towel (“the opening 104 and reinforcer 106 are replaced by a snap 702 for attaching the towel to an object via snapping it in place. The snap 702 may include either the male or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the method of holding an object the ability to attach the accessory the towel as taught by Ortega, in order to provide the user the ability to have easy access to a towel that “may be utilized to clean and polish a pair of shoes, golf related or otherwise”, [0035].
Regarding the claim language “further comprising attaching the accessory the towel”, Evans discloses an accessory having an attachment mechanism of a loop fastener, see Col. 4 ln. 4-5, and Ortega discloses a towel having a snap which includes either the male or female section only and the object including the reciprocating section, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortega with a hook and loop fastener, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use which performs the same function. See MPEP 2144.07. Here, hook and loop fastener is a conventional fastening means, and performs the same function as the snap fastener.
As combined above, 100 of Ortega has the hook fastener, and the object including the reciprocating section of the loop fastener. Therefore, the glove of Evans (as modified by Brenner) is attached to 100 of Ortega.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (8,701,216) in view of  Garceau-Verbeck (5,459,883) in view of Ortega et al. (2003/0233717)[Ortega] in view of Evans Figures 1-2 (8,701,216)[Evans Figures 1-2] in view of Schurr (2017/0044707).
Regarding claim 19, the combined references teach, the accessory (Evans, glove as modified by Brenner as combined above).
The combined references fail to teach, further comprising the step of machine 15washing the accessory.
Schurr teaches, further comprising the step of machine 15washing the accessory (“The methods described herein may be used with any suitable laundry treating appliance and are not limited to use with clothes dryers.  The laundry treating appliance may be any machine that treats fabrics, and examples of the laundry treating appliance may include, but are not limited to, a washing machine…a dryer, such as a tumble dryer…For illustrative purposes, the laundry treating appliance and a method will be described with respect to a clothes dryer with the fabric being a laundry load…Examples of laundry include, but are not limited to… a glove”, [0012], therefore, the accessory is machine washed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of holding an item with the step of machine 15washing the accessory as taught by Schurr in order to provide the user with a cleaned glove after the glove has been worn.


The combined references fail to teach, further comprising machine drying the accessory.
Schurr teaches, further comprising the step of machine 15washing the accessory (“The methods described herein may be used with any suitable laundry treating appliance and are not limited to use with clothes dryers.  The laundry treating appliance may be any machine that treats fabrics, and examples of the laundry treating appliance may include, but are not limited to, a washing machine…a dryer, such as a tumble dryer…For illustrative purposes, the laundry treating appliance and a method will be described with respect to a clothes dryer with the fabric being a laundry load…Examples of laundry include, but are not limited to… a glove”, [0012], therefore, the accessory is machine dryed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of holding an item with the step of machine drying15drying the accessory as taught by Schurr in order to provide the user with a glove that has been dried after washing, which would allow the user to wear the glove instantly, without having to wait for the glove to air dry.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 4,777,666 by Beverlin, which discloses an accessory with finger holes and palm-protection.
2. 4,435,008 by Black, which discloses an accessory with a finger hole and a snap attachment mechanism.
3. 2010/0314427 by Cartwright, which discloses an accessory with an attachment mechanism that attaches to a user’s waist.
4. D352,134 by Crowder, which discloses an accessory with finger holes and  palm-protection.
5. 8,065,749 by Estrade, which discloses a hand protective device with finger holes and  palm-protection.
6. 2004/0134040 by Lazzara, which discloses a retainer for a glove.
7. 5,771,523 by Rudolph, which discloses a towel with a connector mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732